MEMORANDUM**
Mark Zajac appeals pro se the district court’s summary judgment for Federal Express in his action alleging employment discrimination and breach of contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219-20 (9th Cir.1998), and affirm.
The district court properly granted summary judgment on Zajac’s discrimination claim because Zajac failed to establish membership in a protected class. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061-62 (9th Cir.2002) (stating Title VII standard); see also Alaska State Comm’n for Human Rights v. Yellow Cab, 611 P.2d 487, 490 (Alaska 1980) (adopting federal Title VII standard for elements of prima facie case under Alaska state law).
The district court properly granted summary judgment on Zajac’s breach of contract claim because Zajac admitted that his employment was at-will and failed to present evidence that the at-will relationship was modified, or that his termination violated the covenant of good faith and fair dealing, see Holland v. Union Oil Co. of Cal., Inc., 993 P.2d 1026, 1030-32 (Alaska 2000), or otherwise violated public policy. See Luedtke v. Nabors Alaska Drilling, Inc., 834 P.2d 1220, 1224 (Alaska 1992).
The district court did not abuse its discretion in denying Zajac additional discovery because Zajac failed to show that allowing additional discovery would have precluded summary judgment. See Fed. R.Civ.P. 56(f); Qualls v. Blue Cross of California, Inc., 22 F.3d 839, 844 (9th Cir. 1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.